EXAMINER'S COMMENT


In view of the finding of allowable subject matter in base claim 1, previously withdrawn dependent claims 6 and 7 have been rejoined with the application.  A complete action on the merits for all pending claims is included herein.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 






/STEPHEN T GORDON/Primary Examiner, Art Unit 3612